Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 refers to “the leaflet” multiple times but it is unclear which of the plurality of leaflets is being referred to.  
Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        06/06/22